      Case: 1:18-cv-03989 Document #: 54 Filed: 04/30/20 Page 1 of 7 PageID #:576




                   IN THE UNITED STATES DISTRICT COURT FOR THE
                  NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

JOHN SCATCHELL,

                        Plaintiff,                    Case Number 2018-cv-03989
v.
                                                      The Honorable John F. Kness
VILLAGE OF MELROSE PARH, et al.,
                                                      Magistrate Judge Michael Mason
                        Defendants.


                                     JOINT FRCP 26(f) REPORT

          NOW COME, the Parties, jointly, through their respective counsels, and pursuant to this

Court’s April 9, 2020 Order (Dkt. 49), state as follows:

     I.      Nature of the Case

     A. COUNSELS OF RECORD

For the Plaintiff:                            For Defendant Village of Melrose Park, Illinois:

Gianna Scatchell, Esq. (Lead Pre-Trial)       Jeffrey S. Fowler, Esq.
Law Offices of Gianna Scatchell               Laner Muchin, Ltd.
360 West Hubbard, #1404                       515 North State Street, Suite 2800
Chicago, Illinois 60654                       Chicago, Illinois 60654

Cass T. Casper, Esq. (Lead Trial)             For Defendant Ronald Serpico:
TALON LAW, LLC
105 West Madison Street, Suite 1350           K. Austin Zimmer, Esq.
Chicago, Illinois 60602                       Del Galdo Law Group, LLC
                                              1441 South Harlem Avenue
                                              Berwyn, Illinois 60402

                                              For Defendants Steven Rogowski, Michael
                                              Castellan, and Sam Pitassi:

                                              Michael Bersani, Esq.
                                              Hervas, Condon & Bersani, P.C.
                                              333 Pierce Road, Suite 195
                                              Itasca, Illinois 60143
    Case: 1:18-cv-03989 Document #: 54 Filed: 04/30/20 Page 2 of 7 PageID #:577




   B. BASIS FOR FEDERAL JURISDICTION

   This Court has federal question jurisdiction pursuant to at least 28 U.S.C. § 1331, § 1343, and
42 U.S.C. § 1983.

   C. OVERVIEW OF THE CASE

    Plaintiff is a former (retired) lieutenant with the Melrose Park Police Department. Shortly
before his retirement, he was listed on the Agenda for a Village Board Meeting for consideration
for promotion to Deputy Chief, but the position was thereafter awarded to another Lieutenant. His
son, John Scatchell, Jr., was also investigated and terminated from his police officer position at
VMP Police Department. Months later, Plaintiff was reassigned to a Station Supervisor position,
and he held that position until he retired. In this action Plaintiff alleges that as President of the
FOP he supported a grievance brought by an African American officer and that the foregoing
adverse actions, in addition to the other adverse actions alleged in the Complaint, were taken
against him because he supported the grievance.

Defendants submit that Plaintiff did not engage in any protected speech or conduct, did not sustain
any adverse employment or retaliatory actions, voluntarily retired from the police department at
the rank of lieutenant, and did not sustain any injuries or damages.

   D. CLAIMS AND AFFIRMATIVE DEFENSES

Plaintiff has alleged claims pursuant to 42 U.S.C. §1983 for deprivations of First Amendment
rights against all Defendants (Count 1); violations of 42 U.S.C. §1981 against all Defendants
(Count 2); First Amendment-based Monell Claim against the Village of Melrose Park, Illinois
(Count 3); and, 42 U.S.C. §1983 Conspiracy to deprive of First Amendment rights against all
Individual Defendants (Count 4).Defendants have answered the complaint and denied any and all
allegations of wrongdoing and damages, and have asserted affirmative defenses based on qualified
immunity and set off of damages for post-employment earned income.


   E. PRINCIPAL FACTUAL ISSUES

   Whether Plaintiff engaged in protected speech or conduct?

   Whether the individual Defendants had knowledge of Plaintiff’s alleged protected speech or
   conduct?

   Whether the individual Defendants withdrew Plaintiff from consideration for Deputy Chief
   because of Plaintiff’s alleged protected speech or conduct?

   Whether the individual Defendants reassigned Plaintiff to Station Supervisor because of his
   alleged protected speech or conduct?
    Case: 1:18-cv-03989 Document #: 54 Filed: 04/30/20 Page 3 of 7 PageID #:578




   Whether the individual Defendants pursued disciplinary action against Plaintiff’s son because
   of his allegedly protected conduct?Whether Plaintiff’s son was investigated for misconduct
   and thereafter discharged because of Plaintiff’s alleged protected conduct?

   Whether the investigation into Plaintiff’s son for misconduct and the disciplinary action and
   discharge are relevant to Plaintiff’s claims?

   Whether the Village of Melrose Park maintained a policy, practice or custom of retaliating
   against employees for engaging in protected speech, and if so, whether Plaintiff was retaliated
   against pursuant to any such policy, practice or custom?

   F. PRINCIPAL LEGAL ISSUES

   Whether removing Plaintiff from consideration for Deputy Chief violated his rights under the
   First Amendment?

   Whether reassigning Plaintiff to the Station Supervisor position violated Plaintiff’s rights
   under the First Amendment?

   Whether investigating and terminating Plaintiff’s son violated Plaintiff’s statutory and
   constitutional rights?

   Whether Plaintiff was retaliated against under Title VII for protected conduct?

   G. RELIEF PLAINTIFF IS SEEKING

    Plaintiff seeks all available relief, including equitable remedies, compensatory and special
damages, and punitive damages against the Individual Defendants, as well as court and litigation
costs and reasonable attorneys’ fees pursuant to at least 42 U.S.C. § 1988. Defendants deny
Plaintiff is entitled to any relief.

   H. STATUS ON SERVICE

   All parties have been properly-served and the Court has personal jurisdiction over all parties.

   II.     MIDP

   Discussion omitted pursuant to the Court’s April 9, 2020 Order (Dkt. #49)

   III.    Discovery and Pending Motions

   A. PROPOSED DISCOVERY SCHEDULE

                        Event                                        Deadline
    Rule 26 Initial Disclosures                     Completed but subject to additional and
                                                    ongoing disclosures
    Case: 1:18-cv-03989 Document #: 54 Filed: 04/30/20 Page 4 of 7 PageID #:579




     Amendment to the pleadings                     Plaintiff proposes 60 days post pandemic
                                                    restrictions. Defendants propose that a
                                                    reasonable time to amend pleadings has
                                                    already elapsed.
     Service of process on any “John Does”          N/A
     Completion of Fact Discovery                   Plaintiff proposes 90 days post pandemic
                                                    restrictions; Defendants propose 60 days
                                                    post pandemic restrictions.
     Disclosure of Plaintiff’s Expert Reports       Plaintiff proposes 60 days post pandemic
                                                    restrictions; Defendants propose 30 days
                                                    from fact discovery deadline.
     Deposition of Plaintiff’s Expert               Plaintiff proposes 90 days post pandemic
                                                    restrictions; Defendants propose that
                                                    Plaintiff present Plaintiff’s experts for
                                                    deposition within 30 days after disclosure.
     Disclosure of Defendants’ Expert Reports       Plaintiff proposes 120 days post pandemic
                                                    restrictions; Defendants propose that
                                                    Defendants will disclose defense experts
                                                    within 30 days after last Plaintiff’s expert’s
                                                    deposition.
     Deposition of Defendants’ Expert               Plaintiff proposes 150 days post pandemic
                                                    restrictions; Defendants propose presenting
                                                    defense expert within 30 days of disclosure.
     Dispositive Motions                            Plaintiff proposes 90 days after the close of
                                                    fact discovery; Defendants propose 60 days
                                                    after fact discovery deadline.

   B. NUMBER OF DEPOSITIONS

    Plaintiff has taken seven depositions to date, and had scheduled another set for April 21, 2020
(which were postponed pursuant to the Court’s General Orders) and plans to take up to
five more (leave will be sought if more than 10 are taken). Defendants have taken six depositions
to date, have two additional that were noticed and postponed, and anticipate that there may be 2-3
others thereafter.

   C. DO THE PARTIES FORESEE ANY SPECIAL ISSUES DURING DISCOVERY?

    There is currently an issue regarding Plaintiff’s Notice of 30(b)(6) Deposition, which is being
briefed pursuant to the Court’s April 9, 2020 Order.

   D. FRCP 26(f)(3) DISCOVERY PLAN

   (A) what changes should be made in the timing, form, or requirement for disclosures under
       Rule 26(a), including a statement of when initial disclosures were made or will be made;

The Parties do not propose any changes to the timing, form or requirement for disclosures.
    Case: 1:18-cv-03989 Document #: 54 Filed: 04/30/20 Page 5 of 7 PageID #:580




   (B) the subjects on which discovery may be needed, when discovery should be completed,
       and whether discovery should be conducted in phases or be limited to or focused on
       particular issues;

    Plaintiff’s employment with the Melrose Park Police Department; his alleged protected speech;
potential promotion to Deputy Chief and the reasons for not receiving such a promotion; his
reassignment to Station Supervisor; disciplinary action relating to Plaintiff’s son; disciplinary
action toward individuals who are/were similarly situated to Plaintiff and his son; any policy,
practice or custom at the Village or its Police Department to retaliate against employees for
protected speech; and Plaintiff’s alleged damages.

   (C) any issues about disclosure, discovery, or preservation of electronically stored
       information, including the form or forms in which it should be produced;

The Parties are not aware of any ESI issues relating to this matter.

   (D) any issues about claims of privilege or of protection as trial-preparation materials,
       including—if the parties agree on a procedure to assert these claims after production—
       whether to ask the court to include their agreement in an order under Federal Rule of
       Evidence 502;

The Parties are not presently aware of any issues about claims of privilege or protection of
materials.

   (E) what changes should be made in the limitations on discovery imposed under these rules
       or by local rule, and what other limitations should be imposed;

   The Parties do not presently suggest changes to the limitations on discovery, but as noted
above, Plaintiff may seek additional depositions.

   (F) any other orders that the court should issue under Rule 26(c) or under Rule 16(b) and
   (c).

   None.

   IV.     Trial

   A. JURY DEMAND -- Plaintiff demands a trial by jury.

   B. ESTIMATED LENGTH OF TRIAL -- The parties estimate that trial will take 10 days.

   V.      Settlement, Referrals, and Consent

   A. SETTLEMENT DISCUSSIONS AND STATUS
    Case: 1:18-cv-03989 Document #: 54 Filed: 04/30/20 Page 6 of 7 PageID #:581




   Plaintiff has made a settlement demand that was not responded to by Defendants.

   B. REQUEST FOR SETTLEMENT CONFERENCE AT THIS TIME?

   The parties do not request a settlement conference at this time.

   C. POSSIBILITY OF PROCEEDING BEFORE A MAGISTRATE AND UNANIMOUS
      CONSENT TO MAGISTRATE JURISDICTION

    The Parties have advised their respective clients about the possibility of proceeding before
the assigned Magistrate Judge for all purposes but do not unanimously consent to proceed before
the Magistrate Judge.

   VI.     Other

   A. ADDITIONAL INFORMATION FROM PLAINTIF

   Plaintiff states nothing additional at this time.

   B. ADDITIONAL INFORMATION FROM DEFENDANTS

   Defendants plan to file a Motion for Summary Judgment upon the completion of fact
   discovery.

Dated: April 30, 2020

Respectfully submitted,

/s/ Cass T. Casper                             /s/ Jeffrey S. Fowler
/s/ Gianna Scatchell                               K. Austin Zimmer
                                                   Michael Bersani
__________________________________             ____________________________________

For Plaintiff:                                 For Defendant Village of Melrose Park, Illinois

Gianna Scatchell, Esq. (Lead Pre-Trial)        Jeffrey Fowler (6205689)
Law Offices of Gianna Scatchell                Laner Muchin, Ltd.
360 West Hubbard, #1404                        515 North State Street, Suite 2800
Chicago, Illinois 60654                        Chicago, Illinois 60654

Cass T. Casper, Esq. (Lead Trial)              For Defendant Ronald Serpico:
TALON LAW, LLC
105 West Madison Street, Suite 1350            K. Austin Zimmer, Esq.
Chicago, Illinois 60602                        Del Galdo Law Group, LLC
                                               1441 South Harlem Avenue
                                               Berwyn, Illinois 60402
    Case: 1:18-cv-03989 Document #: 54 Filed: 04/30/20 Page 7 of 7 PageID #:582




                                              For Defendants Steven Rogowski, Michael
                                              Castellan, and Sam Pitassi:

                                         Michael Bersani, Esq.
                                         Hervas, Condon & Bersani, P.C.
                                         333 Pierce Road, Suite 195
                                         Itasca, Illinois 60143
                                 CERTIFICATE OF SERVICE

       I, Jeffrey S. Fowler, an attorney, hereby certify that on April 30, 2020, I caused to be served

a copy of the foregoing Joint Status Report in the above-captioned matter to be filed with the Clerk

of the District Court and served on the parties of record, including those listed below, by operation

of the Court’s CM/ECF electronic filing system, addressed to:

                                      Gianna Scatchell
                                      Law Offices of Gianna Scatchell
                                      360 West Hubbard, #1404
                                      Chicago, Illinois 60654

                                      Cass T. Casper
                                      Talon Law, LLC
                                      105 West Madison Street, Suite 1350
                                      Chicago, Illinois 60602

                                      K. Austin Zimmer, Esq.
                                      Del Galdo Law Group, LLC
                                      1441 South Harlem Avenue
                                      Berwyn, Illinois 60402

                                      Michael Bersani, Esq.
                                      Hervas, Condon & Bersani, P.C.
                                      333 Pierce Road, Suite 195
                                      Itasca, Illinois 60143



                                              /s/Jeffrey S. Fowler
                                              Jeffrey S. Fowler
